Judgment unanimously reversed and petition dismissed. Memorandum: Respondent Parole Board appeals from a judgment which granted a writ of habeas corpus to petitioner because it failed to give petitioner 14 days’ notice of the date of an adjourned hearing. Petitioner does not contest his receipt of 14 days’ notice of the initial parole revocation hearing pursuant to section 259-i (subd 3, par [f], cl [iii]) of the Executive Law. There is no requirement that an additional 14 days’ notice be given for a rescheduled or adjourned final parole revocation hearing (People ex rel. Haskins v Waters, 87 AD2d 657). Such a requirement would undermine the Legislature’s manifest concern for promptness in disposing of charges of parole violation (see People ex rel. Knowles v Smith, 54 NY2d 259, 265). (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J. — habeas corpus.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Moule,'JJ.